Norval, J.
This was an action in the nature of a creditors’ bill. Upon the trial the court found the issues in favor of the defendants. A motion for a new trial was filed, and from an order overruling the same, error is prosecuted to this court.
The sole question in the case is one of fact and that cannot be considered by us, since the document attached to the transcript purporting to be a bill of exceptions is not in any manner authenticated by certificate of the clerk of the district court. A citation of the decisions of this court which sustain the proposition would be superfluous. The decree is
AFFIRMED.